Missouri Court of Appeals
                            Southern District



NOVEMBER 24, 2015
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 84.16(b).

1.   Case Nos. SD33859 & SD33860 (Consolidated)

     Re:   IN THE INTERESTS OF
           J.R.L. and K.M.L.
           K.R.L.,
           Appellant,
           vs.
           GREENE COUNTY JUVENILE OFFICE,
           Respondent.

2.   Case No. SD33725

     Re:   BRUCE C. BAGLEY,
           Movant-Appellant,
           vs.
           STATE OF MISSOURI,
           Respondent-Respondent.